IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-63,745-04


                      EX PARTE CARLOS WAYNE TOOMBS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                             CAUSE NO. 044997-03-E-WR
                           IN THE 108TH DISTRICT COURT
                              FROM POTTER COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault, and sentenced to forty years’ imprisonment. His conviction was affirmed on direct appeal.

Toombs v. State, No. 07-02-00320-CR (Tex. App.—Feb. 7, 2003) (not designated for publication).

        Applicant raises nine grounds for relief. Applicant’s claims relating to his recent Chapter 64

DNA proceedings are denied. Ex parte Baker, 185 S.W.3d 894, 897–98 (Tex. Crim. App. 2006); Ex

parte Suhre, 185 S.W.3d 898 (Tex. Crim. App. 2006). His ineffective assistance of counsel claim
                                                                                                    2

relating to his trial proceedings is dismissed as subsequent. TEX . CODE CRIM . PROC. art. 11.07 § 4.

Accordingly, the writ application is denied in part and dismissed in part.



Filed: March 21, 2018

Do not publish